Exhibit 10.5.h
AMENDMENT NO. 8
TO CONSULTING AGREEMENT
     This AMENDMENT NO. 8 to the Consulting Agreement between the parties is
entered into by and between Michael Baker Corporation, a Pennsylvania
Corporation (the “Corporation”) and Richard L. Shaw, an individual (the
“Executive”), effective April 26, 2011.
     WHEREAS, the Corporation and the Executive entered into the Consulting
Agreement, effective April 25, 2001, a true and correct copy of which (along
with all amendments thereto) is attached hereto as Exhibit A, as last amended by
Amendment No. 7 to the Consulting Agreement, effective April 26, 2010 extending
the term of the Agreement until April 26, 2011; and
     WHEREAS, the Corporation and the Executive now desire to extend the term of
the Consulting Agreement upon the same terms and conditions for an additional
one (1) year period until April 26, 2012;
     NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, incorporating the foregoing WHEREAS
clauses and intending to be legally bound hereby, THE PARTIES AGREE AS FOLLOWS:
The term of the Consulting Agreement effective April 25, 2001 between the
parties as amended by Amendment No. 1 effective April 26, 2003, Amendment No. 2
effective April 26, 2005, Amendment No. 3 effective April 26, 2006, Amendment
No. 4 effective April 26, 2007, Amendment No. 5 effective April 26, 2008,
Amendment No. 6 effective April 26, 2009, and Amendment No. 7 effective
April 26, 2010, shall be, and the same hereby is, extended for an additional one
(1) year period from April 26, 2011 until April 26, 2012 upon the same terms and
conditions.
     IN WITNESS WHEREOF, effective April 26, 2011, the parties have executed
this AMENDMENT NO. 7 to the Consulting Agreement extending the term thereof
until April 26, 2012.

                          MICHAEL BAKER CORPORATION     Attest:       (The
“Corporation”)    
 
               
/s/ Marcia S. Wolk
 
Marcia S. Wolk
      By:   /s/ H. James McKnight
 
H. James McKnight    
Assistant Secretary
          Executive Vice President    
 
               
Witness:
                        Richard L. Shaw             (The “Executive”)    
 
                /s/ Patricia A. Smith       /s/ Richard L. Shaw                
 

